Title: From George Washington to Brigadier General Lachlan McIntosh, 31 January 1779
From: Washington, George
To: McIntosh, Lachlan

Dear Sir
Philada 31st January 1779.

I have your favr without date inclosing a Return of the Troops to the Westward and Colo. Gibsons letter and message from the Indians. I make no doubt but you have had a sufficiency of difficulties to struggle with, but am glad to find that the steps you have taken have given at least a temporary releif to the Inhabitants upon the frontier, and I hope by pursuing a steady and properly concerted plan next Campaign we may, if we cannot engage the friendship of the savages, reduce them to the necessity of remaining quiet. To effect this, it is determined, at present, to carry the War into the Indian Country next Spring as early as the Season and the state of our Magazines will admit. No particular plan is yet fixed, nor are the places which will be the most proper objects of attack yet marked out. But as we may conclude that Fort Pitt will be one of the principal places from whence we shall commence our operations I must desire you will immediately upon the Rect of this set about making the following preparations and collecting the necessary intelligence of the state of the Country, Waters &ca over which we shall probably pass. It will in the first place be necessary to provide Batteaus or Canoes (whichever may be thought most suitable for the Waters of that Country) for say 1000 or 1200 Men, and endeavour to form Magazines sufficient for the same number for three or four months. From your letter to me and those to the Board of War, I imagine you will be able to do little towards the latter, as the provision must chiefly go from below, I shall therefore endeavour to put matters in a proper train for the formation of Magazines as early as possible, before I leave this town.
I would wish you to have the Country well explored between Pittsburg and Detroit by the way of Tuscarawas, and also the water Conveyances to that post (Detroit) by the Scioto and other waters leading out of the Ohio towards Lake Erie, and the distance of Portage between the heads of those Rivers and the Waters of the Lake. Attention should also be paid to the face of the Country, whether wet or dry, level or broken, and how furnished with herbage—I would also have you make yourself perfectly informed of the Water and land communication between Pittsburg and Presqueile—what kind of Craft can pass up French Creek (or River la Beuf) and whether such Craft can be transported across from French Creek to the Lake, and if they can, whether they would be of sufficient size and strength to coast it along Lake Erie. The Road from la Beuf to Prequille is probably much out of repair, it will therefore be necessary that those who are sent to gain information should take particular notice of its condition and whether it would be a work of much labour and time to make it passable for a Body of Men with the common incumbrances of Stores, Baggage &ca. If the Batteaus or Canoes that are built in the Ohio, can be carried from the River la Beauf to Presquille—can live in Lake Erie, (I mean by coasting) and could pass in defiance of the Enemy’s armed Vessels upon the Lake, I should not hesitate to pronounce this the easiest, cheapest and safest Rout to Detroit should that be made the object: But if an expedition against the Indians of the Six Nations should be determined upon in preference to the other, it will be necessary to inquire how far the Force assembled at Pittsburg seemingly with an intent to operate either against the Indians upon the Ohio or agt Detroit may be turned to a cooperation with other Bodies from Albany—from the Susquehannah, or perhaps from both. To form a judgment of the practicability of this, the distance between Fort Pitt and the Country of the six Nations especially the Senecas, who are most numerous, warlike and inimical of the whole, should be exactly ascertained, and whether the Country is generally level or hilly, dry or swampy. If there are more Routes than one, that which admits of most water carriage should be preferred for obvious reasons. When the Northern Indians to go to War with the Southern, they fall into the Alleghany River and come down from thence ⟨to⟩ Fort Pitt. Whether they travel by land to the Alleghany or whether they make use of any water Carriage is a matter worth enqu⟨iring⟩ into. they probably make use of the easiest and most expeditious Route, and if it serves them to come down to the southward, it will be equally useful to us should we penetrate their Country. let it also be inquired how far this Route is wide of the falls of Niagara and Lake Erie.
Persons (either Indians or Whites) of trust should be hired for the several purposes before mentioned, they should not know that we ourselves are undetermined as to the plan of our operations, and then each party will suppose that the Route which they are sent to explore is the one by which we mean to carry on an expedition. If they betray the confidence reposed in them, they will deceive the Enemy in every quarter but that which may happen to be our real object. As the force collected at and the preparations made at Fort Pitt will point equally every way, it will add to the distraction of the enemy should they find out that we are making enquiries concerning the different Routes leading to their posts.
Should our Arms be turned against the Six Nations, and the Indians upon the Ohio and Country West of it shew a disposition for peace, they should be encouraged in it by all means, as it would be bad policy to irritate them while we are employed another way. If we can reduce or force the six Nations to a submission, it will have an admirable effect upon all the Western tribes, who tho’ perhaps full as powerful in fact, yet pay the utmost respect to them, a⟨nd would⟩ not willingly offend a people who had chastised the most warlike Nations.
You will inquire what Roads and passes lead from the Northwestern Frontiers of Pennsylvania to Venengo and other places upon the Alleghany River above that post, and whether supplies for Troops in that quarter can be transported by such Roads or passes upon pack horses. You will inform yourself of the times that the Grass will have gained sufficient growth to subsist your Cattle and Horses and the Waters have fallen so as to make such of them fordable as are to be passed without Boats, that we may not begin to move from the Northward before you are ready. For whether there shall be a cooperation between your force and that from Albany and susquehannah, or whether you act intirely in a different quarter from them, every good consequence will result from the attacks being commenced at the same time.

I would recommend it to you immediately to discharge every useless mouth, that your Magazines may be spared as much as possible.
After having obtained the best information that you can upon the several points before mentioned—given necessary orders for the establishment of Magazines so far as the circumstances and situation of things in that part of the Country will admit, and seen the Batteaus or Canoes in a proper train for execution, you will be pleased to repair to Head Quarters that something precise and definitive may be determined in a personal conference respecting the operations of the Campaign. You had better bring, or send before you if it will save time, a list of such Stores as will in your opinion be necessary for the execution of either of the plans before mentioned.
Congress having by a late Resolve (Copy of which you have inclosed) vested me with the power of directing and superintending the military operations in all the departments in these States, the Board of War have delivered me all the papers relating to the Affairs to the Westward and you will therefore probably not hear from them in answer to your late letters. You may be assured of every assistance from me to enable you to execute the objects of your command with satisfaction to the public and yourself as I am with great Regard Dear Sir Yr.
